DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-13 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter:  
The rejection of claims 1-13 is hereby withdrawn in view of Applicant Arguments/Remarks [see pages 8-12 of the Remarks] filed on August 2, 2022.
	

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /JHH/
August 16, 2022



                                                                                                                                                                                                        /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
/Johnny H. Hoang/
Examiner, Art Unit 3747